GREEN, Judge.
This ease is one in which plaintiff brings suit on an account stated in the form of a certificate of overassessment, which showed that an overassessment had been made, that part of it was credited on additional taxes for other years and $87,816.55 refundable, which was accordingly paid to plaintiff and accepted by it without any complaint until some four years afterwards.
Instead of an account stated, these facts would seem to show an account settled when the refund was made and interest also paid. However this may be, it is quite evident that there was no account stated showing a balance in favor of plaintiff after the payment of the refund and that consequently no right of action accrued to plaintiff thereon. Under the rules laid down in the cases of R. H. Stearns Co. v. United States, 290 U. S. -, 54 S. Ct. 325, 78 L. Ed. - (decided January 8, 1934), Leisenring v. United States, 3 F. *783Supp. 853, 77 Ct. Cl. - (decided June 5, 1933), and Samuel Daube v. United States, 5 F. Supp. 769, this day decided by this court, the petition must be dismissed, and it is so ordered.
BOOTH, Chief Justice, and WHALEY and WILLIAMS, Judges, concur.
LITTLETON, Judge, dissents.